Case 1:18-cv-09778-KPF Document 93-4 Filed 06/21/19 Page 1 of 10

EXHIBIT D
Case 1:18-cv-09778-KPF Document 93-4 Filed 06/21/19 Page 2 of 10

AMERICAN ASSOCIATION OF
UNIVERSITY PROFESSORS -
COLLECTIVE BARGAINING CONGRESS

STATEMENT OF EXPENSES AND ALLOCATION OF
EXPENSES BETWEEN CHARGEABLE EXPENSES
AND NON-CHARGEABLE EXPENSES

YEAR ENDED DECEMBER 31, 2016

4.
* CALIBRE

Bathasda, MO
Case 1:18-cv-09778-KPF Document 93-4 Filed 06/21/19

AMERICAN ASSOCIATION OF
UNIVERSITY PROFESSORS -
COLLECTIVE BARGAINING CONGRESS

STATEMENT OF EXPENSES AND ALLOCATION OF
EXPENSES BETWEEN CHARGEABLE EXPENSES
AND NON-CHARGEABLE EXPENSES

YEAR ENDED DECEMBER 31, 2016

CONTENTS

Report of Independent Auditors

Statement of Expenses and Allocation of Expenses Between
Chargeable Expenses and Non-Chargeable Expenses

Notes to Statement

Page 3 of 10

PAGE
Case 1:18-cv-09778-KPF Document 93-4. Filed 06/21/19 Page 4 of 10

by
~ CALIBRE

Bethesda, MO

REPORT OF INDEPENDENT AUDITORS

Executive Committee
American Association of University Professors -
Collective Bargaining Congress

We have audited the accompanying statement of expenses and allocation of expenses between
chargeable expenses and non-chargeable expenses of the American Association of University
Professors - Collective Bargaining Congress for the year ended December 31, 2016, and the
related notes to the statement.

Management’s Responsibility for the Financial Statement

Management is responsible for the preparation and fair presentation of this statement in
accordance with the significant accounting policies presented in Note | to the statement, the
definitions presented in Note 2 to the statement and the significant factors and assumptions
described in Note 3 to the statement; this includes the design, implementation, and maintenance
of internal control relevant to the preparation and fair presentation of the statement that is free
from material misstatement, whether due to fraud or error.

Auditors’ Responsibility

Our responsibility is to express an opinion on the statement based on our audit. We conducted
our audit in accordance with auditing standards generally accepted in the United States of
America. Those standards require that we plan and perform the audit to obtain reasonable
assurance about whether the statement is free from material misstatement.

An audit involves performing procedures to obtain audit evidence about the amounts and
disclosures in the statement. The procedures selected depend on the auditors’ judgement,
including the assessment of the risks of material misstatement of the statement, whether due to
fraud or error, In making those risk assessments, the auditors consider internal control relevant
to the entity’s preparation and fair presentation of the statement in order to design audit
procedures that are appropriate in the circumstances, but not for the purpose of expressing an
opinion on the effectiveness of the entity’s internal control. Accordingly, we express no such
opinion. An audit also includes evaluating the appropriateness of accounting policies used and
the reasonableness of significant accounting estimates made by management, as well as
evaluating the overall presentation of the statement.

We believe that the audit evidence we have obtained is sufficient and appropriate to provide a
basis for our audit opinion.

7501 Wisconsin Avenue Suite 1200 West Bethesda, MD 20814 T: 202.331.9880 F: 202.331.9890 calibrecpa.com
6 iow
Case 1:18-cv-09778-KPF Document 93-4 Filed 06/21/19 Page 5 of 10

Opinion

In our opinion, the statement of expenses and allocation of expenses between chargeable
expenses and non-chargeable expenses presents fairly, in all material respects, the expenses of
the American Association of University Professors - Collective Bargaining Congress for the year
ended December 31, 2016, modified as discussed in Note 4 to the statement and the allocation of
those expenses between chargeable expenses and non-chargeable expenses on the basis of the
definitions in Note 2 to the statement and the significant factors and assumptions described in
Note 3 to the statement.

Basis of Accounting

We draw attention to the notes to the statement, which describe the basis of presentation. Total
expenses reflected in the statement agree to expenses reflected in the audited financial statements
of the American Association of University Professors - Collective Bargaining Congress for the
yeat ended December 31, 2016, as modified to remove certain expenses, as detailed in Note 4 to
the statement. Notes 2 and 3 to the statement describe definitions of chargeable expenses and
non-chargeable expenses and the significant factors and assumptions used in the allocation of
expenses between chargeable and non-chargeable used for the purpose of determining the fair
share cost of services rendered by the American Association of University Professors -
Collective Bargaining Congress for agency fee payers represented by, but not members of, the
AAUP-CBC. Our opinion is not modified with respect to that matter,

Other Matter

We have audited, in accordance with auditing standards generally accepted in the United States
of America, the financial statements of the American Association of University Professors -
Collective Bargaining Congress as of and for the year ended December 31, 2016, and our report
thereon dated May 19, 2017 expressed an unmodified opinion on those financial statements.

Restrictions on Use

This report is intended solely for the information and use of the American Association of
University Professors - Collective Bargaining Congress and its agency fee payers and is not
intended to be and should not be used by anyone other than these specified parties.

Cg titre CPA Gvarp, Piee.

Bethesda, MD
June 28, 2017
Case 1:18-cv-09778-KPF Document 93-4 Filed 06/21/19 Page 6 of 10

AMERICAN ASSOCIATION OF UNIVERSITY PROFESSORS ~
CoLLECTIVE BARGAINING CONGRESS

STATEMENT OF EXPENSES AND ALLOCATION OF
EXPENSES BETWEEN CHARGEABLE EXPENSES

AND Non-CHARGEABLE EXPENSES

For THE YEAR ENDED DECEMBER 31, 2016

 

 

Chargeable to Non-Chargeable Total
Objectors to Objectors Expenses
Expenses Categories

Chapter services $ 358,622 $ - $ 358,622
State conférence support 102,288 - 102,288
Summer Institute 257,585 - 257,585
Communications 107,839 ” 107,839
Workshops and conferences 130,478 - 130,478
Elections 12,430 - 12,430
Economic Status of the Profession 145,051 145,051

Administrative functions
Administration 792,548 491,785 1,284,333
Member benefits 222,332 - 222,332
Membership processing 220,378 ” 220,378
_ Executive committee 68,059 - 68,059
Annual meeting 118,463 ” 118,463
Chapter organizing - 758,655 758,655
Policy work - 129,533 129,533
Casework - 148,762 148,762
Research - 9,461 9,461
Legal advocacy - 21,534 21,534
Government relations ~ 13,937 13,937
Total eligible expenses $ 2,536,073 $ 1,573,667 $ 4,109,740

Percentage chargeable/non-chargeable 61.71% 38.29% 100.00%

See accompanying notes to statement.
Case 1:18-cv-09778-KPF Document 93-4 Filed 06/21/19 Page 7 of 10

AMERICAN ASSOCIATION OF
UNIVERSITY PROFESSORS -
COLLECTIVE BARGAINING CONGRESS

NOTES TO STATEMENT OF EXPENSES AND ALLOCATION OF
EXPENSES BETWEEN CHARGEABLE EXPENSES
AND NoN-CHARGEABLE EXPENSES

YEAR ENDED DECEMBER 31, 2016

Norte 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES

The following is a summary of the significant accounting and reporting policies of the American
Association of University Professors ~ Collective Bargaining Congress (the AAUP-CBC), The
summary is presented to assist in understanding the statement of expenses,

Basis of Accounting

The presentation of total expenses, modified as discussed in Note 4, has been prepared on the
accrual basis of accounting in accordance with accounting principles generally accepted in the
United States of America and is presented in United States dollars. The presentation of
chargeable and non-chargeable amounts is based on the definitions in Note 2 and assumptions in
Note 3.

Accounting Estimates

The preparation of a statement of expenses in conformity with accounting principles generally
accepted in the United States of America requires management to make estimates and
assumptions that affect the reported amounts expensed during the reporting period, Actual
results may differ from those estimates.

Note 2. DEFINITIONS
Chargeable Expenses

Chargeable expenses include the share of the costs of operations of the AAUP-CBC which are
considered necessarily and reasonably incurred for the purposes of assisting affiliated chapters in
the performance of their duties as representatives of the employees in dealing with the employers
on labor management issues including the costs of:

© Negotiating, administering and securing the ratification and implementation of collective
bargaining agreements;

e Settling grievances and disputes by mutual agreement or in arbitration, in court or
otherwise; and
Case 1:18-cv-09778-KPF Document 93-4 Filed 06/21/19 Page 8 of 10

Note 2. DEFINITIONS (CONTINUED)
e Maintenance of the associational existence of the AAUP-CBC and its chapters,

The following expenses are considered to be of direct benefit to nonmembers, given their close
connection to negotiated terms and conditions of faculty appointment. The AAUP-CBC
considers the expenses listed below to be chargeable to objecting nonmembers who pay agency
fees.

Chapter Services

These expenses reflect direct services provided to AAUP-CBC chapters. The services include
consultation on negotiations, grievances, arbitrations, chapter organizational issues, and other
activities germane to the collective bargaining process. No membership recruitment expenses
are included.

State Conference Support

These expenses reflect AAUP-CBC support for efforts of the state conferences to strengthen
collective bargaining at a local level and are considered chargeable,

Summer Institute, Workshops and Conferences

These expenditures relate to conventions, meetings and workshops of the AAUP-CBC
addressing the common concerns of collective bargaining chapters and serve to educate
collective bargaining leaders in the organization.

Economic Status of the Profession

The AAUP-CBC supports the American Association of University Professors (the AAUP)
prepared definitive annual report on faculty salaries at institutions of higher education. The
annual report serves as a benchmark for the academic community in establishing compensation
packages, It proves highly useful to the AAUP-CBC collective bargaining chapters in
negotiations over compensation. The expense of the report is allocated between the AAUP-CBC
and the AAUP.

Communications

These expenses relate to member communications, including web site updates that address
matters of general interest to the general membership.

Membership Administration and Governance

Administrative functions such as member benefits, membership processing, executive
committee, and the AAUP-CBC annual meeting are considered chargeable.
Case 1:18-cv-09778-KPF Document 93-4 Filed 06/21/19 Page 9 of 10

Nore 2. DEFINITIONS (CONTINUED)
Non-Chargeable Expenses

Non-chargeable expenses are those expenses incurred by the AAUP-CBC for activities that are
ideological or political in nature and expenses incurred for activities unrelated to collective
bargaining and the work-related interests of members.

The term “ideological” is defined as support for certain positions that the AAUP-CBC may take
which are not work-related or do not have an impact on the wages, hours or working conditions
of those represented by the AAUP-CBC,

The term “political” is defined as support of, or opposition to, political parties or candidates for
political office and expenses associated with fundraising for such, Included in the definition of
“political” are voter registration and political get out the vote efforts.

Activities that are considered as non-chargeable include the following:

° Public relations and other efforts directed toward functional activities that are not
considered germane to representing non-members in the collective bargaining process;
e Litigation costs that are not germane to member representation.

The following expenses of the AAUP-CBC, to the extent they are not germane to collective
bargaining, are considered to be non-chargeable to objecting agency fee payers - chapter
organizing, policy work, casework, research, legal advocacy and government relations.

Note 3. SIGNIFICANT FACTORS AND ASSUMPTIONS USED IN THE ALLOCATION OF
Expenses BETWEEN CHARGEABLE EXPENSES AND NON-CHARGEABLE
EXPENSES

The general administration expenses are allocated to chargeable and non-chargeable expenses
based. on the overall chargeable and non-chargeable percentages,

Nore 4. RECONCILIATION OF EXPENSES FROM AUDITED FINANCIAL STATEMENTS TO
STATEMENT OF CHARGEABLE AND Non-CHARGEABLE EXPENSES

The following is a reconciliation of total expenses as reported on the audited financial statements
to the total expenses allocated between chargeable and non-chargeable expenses.

Total expense for all funds as reported on the audited
financial statements $ 4,082,330
Add: Bad debt expense recovery 27,410
Case 1:18-cv-09778-KPF Document 93-4 Filed 06/21/19 Page 10 of 10

Note 4. SUBSEQUENT EVENTS

Subsequent events have been evaluated through June 28, 2017, which is the date the
statement was available to be issued. The review and evaluation revealed no new material
event or transaction which would require an additional adjustment to or disclosure in the
accompanying financial statement.
